SMC had notice of the defect in B. Stubblefield’s bike. Further, plaintiffs say that they intend to

use the reports to show that other riders experienced front brake failure while riding a bike similar

to B. Stubblefield’s. Neither SMC nor plaintiffs have identified with any specificity the documents

in question. As such, this court is unable to conceive of an exception to the general jurisprudence

of non-admissibility at this time. If they somehow are to be used for impeachment, this court is to

be notified before that attempt occurs.

       IV.     CONCLUSION

       IT IS, THEREFORE, ORDERED that SMC’s Motion in Limine to Exclude

Customer Complaints of Brake Failure [Docket no. 250] is DENIED WITHOUT

PREJUDICE.

       IT IS FINALLY ORDERED that SMC’s Motion in Limine to Exclude Post-Crash

Investigative Documents [Docket no. 252] is GRANTED.

       SO ORDERED this the 30th day of September, 2018.

                                              s/ HENRY T. WINGATE___________________
                                              UNITED STATES DISTRICT COURT JUDGE




                                                 11
